In an action for a judicial separation, in which a judgment had been rendered on April 17, 1950 in favor of the plaintiff wife, the parties cross-appeal as follows from certain portions of an order of the Supreme Court, Queens County, made December 20, 1963 upon reargument: (1) Defendant husband appeals from so much of the order as directed him to pay to the plaintiff wife, in addition to other sums previously ordered to be paid, the sum of $75 per month for medical care of their son; and as directed the husband to pay to the wife a counsel fee of $250 for services rendered by her attorneys on this motion. (2) The plaintiff wife appeals from so much of the order as denied her motion to appoint her a receiver in sequestration of her husband’s property. Order modified: (1) by striking out so much of its second decretal paragraph as directs the defendant husband to make the additional payments of $75 per month; and (2) by adding a provision denying the plaintiff wife’s motion insofar as it seeks such additional payments. As so modified, the order, insofar as appealed from by the respective parties, is affirmed, without costs. In our opinion, the plaintiff wife failed to submit sufficient evidence of the necessary medical expenses required for the treatment of the condition of the parties’ son to justify the increase directed by Special Term. (For prior related appeals in this action, see 17 A D 2d 973, 19 A D 2d 714.) Beldock, P. J., Ughetta, Christ, Rabin and Hopkins, JJ., concur.